Title: William Emmons to James Madison, 13 May 1828
From: Emmons, William
To: Madison, James


                        
                            
                                Venerable Sir,
                            
                            
                                
                                    Washington
                                
                                May [13]th 1828
                            
                        
                         
                        The Hon R. M. Johnson has this moment handed me $5 for the Fredoniad and your letter which I have persused
                            with great delight—My Brother Doct Richard Emmons will be more than happy to find that you have honoured him with the
                            purchase of a Copy of his poem—I should have presented you with a Copy of the work as a token of my sense of your exalted
                            merit—But indigent circumstances & a debt yet due the publisher prevented. With great respect your Obt Svt
                        
                            
                                Wm Emmons
                            
                        
                    